DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 2, it is unclear how a different relation is defined by the last two lines of the claim in relation to the corresponding detail set forth in claim 1, lines 6 - 8 which already define the same elements as positioned on a line. With regard to claim 3, the claim is not properly set forth as a complete sentence and appears incomplete. With regard to claim 6, the phrase “said center point” lacks antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5, 11 - 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollonini et al. (USPN 10,722,129). Pollonini et al. teach a method for blood perfusion monitoring which obtains information on the patient’s state through optical measurement of tissue (Fig 3A-C). Photon information is obtained (Figure 2) through performing a plurality of measurements; Pollonini et al. discuss aspects of the measurement timing relative to physiological measurements of interest, including blood flow. As such, the iterative measurements are performed within the claimed time periods. The data can be wirelessly transmitted to additional processing elements (column 10, line 29 - column 11, line 18). Pollonini et al. is considered to meet the limitations of claims 3 - 5 in view of the rejections under 35 USC 112 discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 - 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollonini et al. as applied to claims 1 and 19 above, further in view of Oppelt et al. (USPN 6,285,894). Pollonini et al. teaches all of the features of the claimed invention except for the use of a pressure inducing element, with coordination of optical measurement and application of pressure. Oppelt et al. teach an arrangement (Summary of the Invention; Figures 3 - 5 and the descriptions thereof) in which optical measurements of a subject are improved by providing mechanical/pressure modulation to the subject at plural frequencies to permit identification and analysis of the blood-related portions of the measured signal. It would have been within the skill level of the art before the effective filing date of the claimed invention to modify Pollonini et al. to include pressure inducing, monitoring, and analyzing elements, as taught by Oppelt et al., since this yields improved optical measurement results. 
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: Pollonini et al. is generally concerned with measurements of oxygen saturation parameters and discloses emitting and detecting light in the near-infrared range (up to 1000 nm). As such, the prior art does not teach or suggest measurement with the wavelengths as discussed in claim 15 or those dependent therefrom. 
Claims 15 - 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791